First Action Final on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claims 1-32 and 35-50 are pending in the present application. Claims 1-11, 17- 30 and 38-40 stand withdrawn from further consideration as being drawn to a nonelected invention/species. Claims 12-16, 31, 32, 35-37 and 41-50 stand rejected and/or objected to as indicated below. Improper Markush

Claim Rejections - 35 USC § 112
The rejection of claims 42-50 under 35 U.S.C. 112 (pre-AlA), first paragraph, is maintained.
As set forth in the previous Office Action, treating as recited by the instant claims is inclusive of prevention, inhibition and arresting the development of arenavirus infection.  Therefore, the claims are read to include the cessation of arenavirus infection 

Response to Arguments
Applicant argues
That applicant is not claiming “curing” but “treatment” of Arenavirus infections even though the Applicant has cured a mouse model of Arenavirus (Tacaribe) with a benzimidazole compound as shown in the enclosed report and paper.;
Tables 1 and 2 describe the entry inhibition of both New and Old world arenaviruses providing potent treatments of these dangerous viruses; and
In the Henkel declaration filed 01/18/2022, that treatment significantly improved survival outcome and strongly inhibited viral replication as evidenced by mostly undetectable levels of TCRV in the serum, as well as liver and spleen tissues.
Applicant’s argument was considered but not persuasive for the following reasons.
As set forth in the present specification, “[t]he terms "treat", "treating", and "treatment" with reference to arenavirus infection, in mammals, particularly a human, include: (i) preventing the disease or condition from occurring in a subject which may be predisposed to the condition, such that the treatment constitutes prophylactic treatment for the pathologic condition; (ii) modulating or inhibiting the disease or condition, i.e., arresting its development; (iii) relieving the disease or condition, i.e., causing regression of the disease or condition; or (iv) relieving and/or alleviating the disease or condition or the symptoms resulting from the disease or condition.”  
prevent
to keep from occurring; avert; 
to hinder or stop from doing something:
to act ahead of; forestall.
to precede.
to anticipate.;
prophylactic treatment
The institution of measures to protect a person from a disease to which he or she has been, or may be, exposed: preventive treatment
inhibit
to restrain, hinder, arrest, or check (an action, impulse, etc.).
to prohibit; forbid. 
arrest
To stop; check.
Based on the definition of “treating” given in the present specification, the claims are read to include the cessation of arenavirus infection, i.e., prevent, inhibit, arrest and/or stop.  In other words, preventing, inhibiting, arresting or stopping arenovirus infection by administration of the claimed compounds implies that with the administration of the claimed compound the infection does not occur, i.e., ceases to exist.
If, as argued, applicant does not intend to claim “curing” of Arenavirus infections, it is suggested applicant amend the claim to exclude prevention (prophylatic treatment) and inhibition.  

Lastly, according to the Henkel declaration, treatment significantly improved survival outcome and strongly inhibited viral replication as evidenced by mostly undetectable levels of TCRV in the serum, as well as liver and spleen tissues.  
Even if the compound inhibits viral replication, there is no showing that it would prevent the infection from occurring.  Improvement in survival outcome indicated the subject was infected and administration of the compound reduced viral replication.
For these reasons, the rejection of claims 42-50 under 35 U.S.C. 112 (pre-AlA), first paragraph, is maintained.

The rejection of claims 12-16, 41-46 and 49 under 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn.

The rejection of claims 14, 15, 44 and 46 under 35 U.S.C. 112, 4th paragraph, is withdrawn.

Conclusion
All claims are either identical to or patentably indistinct from claims in the 
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628